Title: From George Washington to John Jay, 3 March 1779
From: Washington, George
To: Jay, John

Sir,
Head Quarters Middle Brook March 3d 1779

I have received the letter which Your Excellency did me the honor to write of the 26th of last Month, together with the two resolves of Congress and the other inclosures referred to in it.
A plan of offensive operations for the effectual relief of the Western frontier has been some time since determined upon and preparations are making in consequence. I endeavour to observe as much secrecy as possible.
In the late proceedings of the Committee of arrangement respecting the sixteen additional batalions, it has been determined to incorporate Malcolm’s and Spencer’s regiments into one, and Webb’s and Shelburnes into another—It is left undecided who shall be the Colonel and Lieutenant Colonel in the first, and who the Colonel in the last. By the resolve of Congress of the 4th of frebruary, directing the Commander in Chief to complete the arrangement of the army, the decision of this matter devolves upon him. In giving this general direction, I am persuaded, the particular case of these officers did not occur to the attention of Congress; otherwise they would have been sensible of the delicacy of my undertaking to decide in an affair of this nature; especially where officers of such character and rank are concerned.
I shall be happy, if Congress think proper to take the matter into their consideration and will favour me with the result as speedily as possible. The officers interested are very anxious to know their fate and the service will suffer from delay. I have the honor to be With perfect respect and esteem Sir Your most Obedt servt
Go: Washington
P.S. In the incorporation of Sherburn’s and Webb’s regiments—I observe a note, that “Colo Sherburne is to command at present.” If he is not to be continued in command, he will hardly like to remain in it, ’till Col. Webb can be exchanged, then to relinquish it to him.